Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 4/8/22.
2.	The instant application claims priority from provisional application 62720014, filed 08/20/2018.
Claim status
3.	In the claim listing of 4/8/22 claims 1 and 3-20 are pending in this application and are under prosecution. Claims 1, 3 and 15 are amended. Claim 2 is canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, pg. 7). 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/2/22 was filed after the mailing date of the Non-Final action on 1/25/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Extended European Search Report
5.	The extended European search result filed on 6/2/22 including the references filed in said report including key words or other elements featuring the invention have been considered by the examiner.
Specification is nucleic acid compliant
6.	The nucleic acid sequences (total of 9) present in the specification have been submitted to the office on 4/8/22 have been accepted by the office on 4/12/22.
	The amendments to the specification have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of amendments to claim 1. The arguments regarding said rejection have been fully considered and they are directed claim as amended (Remarks, pg. 8).
8.	The previous rejection of claims 1-20 under 35 USC 103 as being unpatentable over Lebofsky as further evidenced by Hindson has been withdrawn in view of amendments to independent claims 1 and 3 and persuasive arguments made by the applicant that “a plurality of different partitions of the plurality of separate partitions contains a single bead (emphasis added) and "characterizing the sequenced fragments or sequenced copies as deriving from a common nucleic acid segment, based in part upon such sequenced fragments or such sequenced copies comprising a common barcode sequence", which appears to be very different from the claimed invention which relates to identifying when multiple beads with multiple barcodes are within the same partition, or "determining in a pairwise manner percent of sequencing reads of identical DNA template fragments shared between different barcodes" (Remarks, pgs. 9 and 10). 
9.	The previous ODP rejection on the record has been withdrawn in view of  persuasive arguments made by the applicant that the present claims relate to
identifying when multiple beads with multiple barcodes are within the same partition by,
in part, "determining in a pairwise manner percent of sequencing reads of identical DNA
template fragments shared between different barcodes (Remarks, pgs. 10-11).

Examiner’s Comment
9.	Claims 1 and 3-20 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Conclusion
10.	Claims 1 and 3-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634